Case 3:17-cv-01765-CSH Document 61-10 Filed 07/31/20 Page 1 of 6




                 EXHIBIT 4
                  Case 3:17-cv-01765-CSH       Document
                               The Stanley Works Israel Ltd., et61-10
                                                                 al v. 500Filed
                                                                          Group,07/31/20
                                                                                 Inc., et al Page 2 of 6
Hamid Firooznia                                                                                       Job Date:6/24/2020

   1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT
   2

   3

   4
          - - - - - - - - - - - - - - X
   5      THE STANEY WORKS ISRAEL LTD. ) CIVIL ACTION NO.
                                       )
   6         Plaintiff,                ) 3:17-CV-01765-CSH
                                       )
   7      v.                           )
                                       )
   8      500 GROUP, INC. and,         )
             PAOLO TIRAMANI,           )
   9                                   )
             Defendants.               )
 10       - - - - - - - - - - - - - - X
 11

 12

 13

 14                        WEB-BASED VIDEOTAPED DEPOSITION OF:
                           HAMID FIROOZNIA
 15                        DATE: JUNE 24, 2020
                           HELD VIA WEB-BASED VIDEO CONNECTION
 16

 17

 18

 19

 20
               Reporter:             JOHN C. BRANDON, RPR, LSR #0002
 21                                    BRANDON LEGAL TECH LLC
                                      37 PINNACLE MOUNTAIN ROAD
 22                                     SIMSBURY, CT 06070
                                         (860) 528-2244
 23                                    john@brandonlt.com
 24

 25

860-528-2244                                     Brandon Legal Tech, LLC                                         Page: 1
                                                   www.brandonLT.com
                  Case 3:17-cv-01765-CSH       Document
                               The Stanley Works Israel Ltd., et61-10
                                                                 al v. 500Filed
                                                                          Group,07/31/20
                                                                                 Inc., et al Page 3 of 6
Hamid Firooznia                                                                                       Job Date:6/24/2020

   1      company.               That's what, the way that in the
   2      negotiations I think Paolo told me he's the vice
   3      president of the company.                                  That's what I
   4      understood.
   5              Q        Okay.         Do you recall which company?                                      Was
   6      it the Israeli company, or was it Stanley Works
   7      in the United States?
   8              A        I don't recall which one.                               I didn't
   9      differentiate it between the two.
 10                        I thought he's one or is the other.                                             I
 11       thought that the -- what I thought may be wrong,
 12       but that's what I thought.                                   He's related to the
 13       company either way.
 14               Q        Had you met him in connection with the
 15       discussions leading up to the signature of
 16       exhibit one, the agreement and mutual release?
 17               A        Yes.        As I said, one day we had a meeting
 18       in Manhattan that I think, about the last day of
 19       the negotiations, with his lawyer in Manhattan
 20       office.
 21                        And I met Ted there from that day, yes.
 22       That's the only day I believe I met him.
 23               Q        Had you had --
 24               A        And end of February, I guess, around end
 25       of February.
860-528-2244                                     Brandon Legal Tech, LLC                                         Page: 26
                                                   www.brandonLT.com
                  Case 3:17-cv-01765-CSH       Document
                               The Stanley Works Israel Ltd., et61-10
                                                                 al v. 500Filed
                                                                          Group,07/31/20
                                                                                 Inc., et al Page 4 of 6
Hamid Firooznia                                                                                       Job Date:6/24/2020

   1      credit, what benefit to them?
   2              Q        (By Mr. Nolin)                   But it was in 500 Group's
   3      interest to have withholding reduced from 25
   4      percent to 15 percent?
   5                                 MR. STRNISTE:                   Objection.
   6                                 THE WITNESS:                  As a general rule, now
   7      to look to see if you want to take that credit,
   8      that withholding as a credit, or you want to take
   9      that as a deduction, a deduction against the
 10       income.
 11                        Therefore if you take it as a credit
 12       doesn't matter.
 13               Q        (By Mr. Nolin)                   Okay.          Did you say
 14       anywhere in any writing to Stanley that you
 15       didn't care whether withholding was 15 or 25
 16       percent because you might get a benefit on your
 17       taxes in the United States?
 18                                  MR. STRNISTE:                   Objection.
 19                                  THE WITNESS:                  No, because at that
 20       time we didn't believe that is our obligation to
 21       deduct it from our ten million dollars.
 22               Q        (By Mr. Nolin)                   Did you say that anywhere
 23       in writing?
 24               A        No.
 25               Q        Why not?
860-528-2244                                     Brandon Legal Tech, LLC                                        Page: 45
                                                   www.brandonLT.com
                  Case 3:17-cv-01765-CSH       Document
                               The Stanley Works Israel Ltd., et61-10
                                                                 al v. 500Filed
                                                                          Group,07/31/20
                                                                                 Inc., et al Page 5 of 6
Hamid Firooznia                                                                                       Job Date:6/24/2020

   1      Group did not want them to withhold 25 percent,
   2      correct?
   3              A        500 Group, 500 Group did not mention that
   4      at all on that, that they wanted to withhold, not
   5      to withhold the money, because they thought that
   6      money come straightforward to them.
   7              Q        (By Mr. Nolin)                   Well, Mr. Morris has
   8      repeatedly said he's going to deduct the amount
   9      of the withholding, correct?
 10                                  MR. STRNISTE:                   Objection.
 11                                  THE WITNESS:                  Yes.
 12               Q        (By Mr. Nolin)                   And, he said "I either
 13       have to withhold 25 percent or 15 percent,"
 14       correct?
 15                                  MR. STRNISTE:                   Objection.
 16                                  THE WITNESS:                  Yes.
 17               Q        (By Mr. Nolin)                   And 500 Group did not want
 18       withholding of 25 percent, correct?
 19                                  MR. STRNISTE:                   Objection.
 20                                  THE WITNESS:                  500 Group didn't want
 21       to be withholding on anything.
 22               Q        (By Mr. Nolin)                   Well, again, is there any
 23       response from 500 Group, either you or Mr.
 24       Tiramani, saying we don't care, it's -- you're
 25       going to pay it so we don't care what amount.
860-528-2244                                     Brandon Legal Tech, LLC                                        Page: 62
                                                   www.brandonLT.com
                  Case 3:17-cv-01765-CSH       Document
                               The Stanley Works Israel Ltd., et61-10
                                                                 al v. 500Filed
                                                                          Group,07/31/20
                                                                                 Inc., et al Page 6 of 6
Hamid Firooznia                                                                                       Job Date:6/24/2020

   1                                 C E R T I F I C A T E.
   2              I, JOHN C. BRANDON, a Notary Public duly
   3      commissioned and qualified in and for the State
   4      of Connecticut, do hereby certify that pursuant
   5      to notice there came before me on the 24th day of
   6      June, 2020 the following-named person to wit:
   7      Hamid Firooznia, who was by me duly sworn to
   8      testify to the truth and nothing but the truth;
   9      that he was thereupon carefully examined upon his
 10       oath and his examination reduced to writing by
 11       me; that this deposition is a true record of
 12       the testimony given by the witness.
 13                      I further certify that I am neither
 14       attorney nor counsel for nor related to nor
 15       employed by any of the parties to the action in
 16       which this deposition is taken, and further that
 17       I am not a relative or employee of any attorney
 18       or counsel employed by the parties hereto, or
 19       financially interested in this action.
 20                      IN WITNESS THEREOF, I have hereunto set my
 21       hand this 5th day of July, 2020.
 22

 23

 24
          John C. Brandon, RPR and Notary Public
 25       My Commission Expires: January 31, 2021
860-528-2244                                     Brandon Legal Tech, LLC                                        Page: 90
                                                   www.brandonLT.com
